Case 1:19-cv-02149-NIQA-LAS Document 98 Filed 02/24/21 Page 1 of 2 PageID #: 2679




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 MONTEREY RESEARCH, LLC,

                                  Plaintiff,

          v.                                         C.A. No. 19-2149-NIQA-LAS

 ADVANCED MICRO DEVICES, INC.,

                                  Defendant.



                            DEFENDANT’S FOURTH NOTICE OF
                       INTER PARTES REVIEW INSTITUTION DECISION

           Defendant Advanced Micro Devices, Inc. (“AMD”) filed a Motion to Stay Pending Inter

  Partes Review (“IPR”) and accompanying brief in support on September 2, 2020. (D.I. 51, 52.)

  The Court granted AMD’s Motion to Stay on January 5, 2021. (D.I. 96.) On December 3, 2020,

  December 17, 2020, and January 28, 2021, AMD notified the Court that the Patent Trial and

  Appeal Board (“PTAB”) of the United States Patent and Trademark Office instituted review of

  five patents asserted by Plaintiff Monterey Research, LLC (“Monterey”) against AMD in the

  above-captioned action. (D.I. 82, 86, 97.)

           AMD respectfully notifies the Court that the PTAB has now instituted review of the sixth

  (and last) asserted patent, U.S. Patent No. 8,373,455. See Ex. A. The table below summarizes the

  status of the relevant IPR proceedings:

    Patent No.         IPR No.        Institution Status          Asserted Claims Covered
                     2020-00990     Instituted             Claims 8, 12, 16, 18, 22, and 23
   6,534,805                        Pending (decision      All asserted claims (Claims 8, 11-14,
                     2020-01491
                                    expected by 3/10/21)   16-20, 22-25, 27-28, 30, 53-57, 59)
                                                           All asserted claims (Claims 1-5, 9, 13,
   6,651,134         2020-00985     Instituted
                                                           14, and 16-18)
                                                           All asserted claims (Claims 1, 3, 7-8,
   6,765,407         2020-00989     Instituted
                                                           10, and 13-15)
                                                           All asserted claims (Claims 1, 4-5, 7,
   6,961,807         2020-01017     Instituted
                                                           10-13, and 16-17)


  RLF1 24840539v.1
Case 1:19-cv-02149-NIQA-LAS Document 98 Filed 02/24/21 Page 2 of 2 PageID #: 2680




    Patent No.        IPR No.       Institution Status           Asserted Claims Covered
                                                          All asserted claims (Claims 11-13 and
   6,629,226         2020-01124   Instituted
                                                          16-18)
   8,373,455         2020-01315   Instituted              All asserted claims (Claim 7)




   OF COUNSEL:                                           /s/ Frederick L. Cottrell, III
                                                         Frederick L. Cottrell, III (#2555)
   Mark A. Samuels                                       Alexandra M. Ewing (#6407)
   Ryan K. Yagura                                        RICHARDS LAYTON & FINGER, P.A.
   Nicholas J. Whilt                                     One Rodney Square
   Xin-Yi Zhou                                           920 North King Street
   Benjamin Haber                                        Wilmington, DE 19801
   O’MELVENY & MYERS LLP                                 Tel: (302) 651-7700
   400 South Hope Street, 18th Floor                     cottrell@rlf.com
   Los Angeles, CA 90071                                 ewing@rlf.com
   Tel: (213) 430-6000
   msamuels@omm.com                                   Attorneys for Defendant Advanced Micro
   ryagura@omm.com                                    Devices, Inc.
   nwhilt@omm.com
   vzhou@omm.com
   bhaber@omm.com

   Dated: February 24, 2021




                                                  2
  RLF1 24840539v.1
